DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 11/30/2021 and email communication conducted on 2/2/2022.
Claims 1-16 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 and 11/30/2021 are being considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Tomasz Kaczmarski (Registration No. 63938) on 2/2/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS

an identification-transmitter-side receiving device configured to receive a vehicle-side request signal;
an identification-transmitter-side transmitting device configured to emit a response signal in response to reception of the vehicle-side request signal;
an identification-transmitter-side control device configured to:
at least one of identify and estimate a state of charge of the vehicle battery,
compare the at least one of identified and estimated state of charge with a predetermined threshold value, and
identify an emergency state if the at least one of identified and estimated state of charge falls below the predetermined threshold value,
wherein the identification-transmitter-side control device is further configured to activate the identification-transmitter-side transmitting device to emit electromagnetic waves for charging a vehicle-side chargeable energy storage device if the identification-transmitter-side transmitting device identified the emergency state.

2. (Previously presented) The mobile identification transmitter as claimed in claim 1 further comprising an identification-transmitter-side output device, wherein the identification-transmitter-side control device is further configured to activate the identification-transmitter-side output device if the identification-transmitter-side control device has identified the emergency state.



4. (Previously presented) The mobile identification transmitter as claimed in claim 1, wherein information about the state of charge comprises at least one of just current state of charge and the state of charge after last vehicle use.

5. (Previously presented) The mobile identification transmitter as claimed in claim 3, wherein the identification-transmitter-side control device estimates current state of charge based on the received information regarding the state of charge since last vehicle use. 

6. (Previously presented) The mobile identification transmitter as claimed in claim 1, further comprising an identification-transmitter-side sensor device configured:
to detect a sensor value, and 
to drive the identification-transmitter-side control device depending on the detected sensor value.

7. (Previously presented) The mobile identification transmitter as claimed in claim 6, wherein the identification-transmitter-side sensor device comprises a location determining device configured to detect current location of the mobile identification transmitter, wherein the identification-transmitter-side sensor device drives the identification-transmitter-side control device if the current location corresponds to a predetermined location. 



9. (Previously presented) The mobile identification transmitter as claimed in claim 1, comprised in at least one of a key, a key fob, a cellular phone, a smartphone and a fitness tracker. 

10. (Currently amended) An access arrangement for the vehicle, said access arrangement being supplied by the vehicle battery, comprising:
the mobile identification transmitter as claimed in claim 1;
a vehicle-side receiving device configured to receive the electromagnetic waves emitted by the mobile identification transmitter, and
further configured to charge the vehicle-side chargeable energy storage device configured to supply the access arrangement with energy transmitted by the electromagnetic waves. 

11. (Previously presented) The access arrangement as claimed in claim 10, further comprising a vehicle-side transmitting device configured to emit information regarding the state of charge of the vehicle battery.



13. (Currently amended) A method for operating a mobile identification transmitter for an access arrangement of a vehicle, said access arrangement being supplied by a vehicle battery, wherein the mobile identification transmitter, in a first mode, receives a vehicle-side request signal and, in response thereto, emits a response signal with an identification code, the method comprising:
monitoring a state of charge of the vehicle battery of the vehicle;
identifying an emergency state if the monitored state of charge of the vehicle battery has fallen below a predetermined threshold value, and changing the mobile identification transmitter from the first mode to a second mode,
wherein electromagnetic waves for charging a vehicle-side chargeable energy storage device are emitted in the second mode.

14. (Previously presented) The method as claimed in claim 13, wherein the mobile identification transmitter, in the second mode, emits electromagnetic waves configured to charge the vehicle battery. 

15. (Previously presented) The method as claimed in claim 13, wherein the mobile identification transmitter, in the second mode, outputs user information regarding the identified emergency state. 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 14, closest prior arts over Banter et al. (US 20140316612 A1, hereinafter Banter) and Thompson et al. (US 20130211623 A1, hereinafter Thompson) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Banter teaches a mobile identification transmitter for an access arrangement of a vehicle. Banter further teaches to emit electromagnetic waves for charging a vehicle-side chargeable energy storage device (paragraph 0023: “The external power supply 20 and remote access device 10 may be separate components of the system (such as, by way of non-limiting example, a conventional remote access key fob and a conventional battery or other power supply) or may, as denoted by the dashed line 15 in FIG. 2, optionally be unitary, as more fully described below”; paragraph 0037: “However, it is also contemplated that the power transferring means 30 may comprehend means to effect the wireless transfer of power from the external power supply to the authenticating means 40 and controller 50”, wherein the key fob corresponds to the mobile identification transmitter) when the main battery is incapable of supplying sufficient power for actuating the vehicle's power locks (Abstract). However, Banter fails to teach the identification-transmitter-side control device configured to: at least one of identify and estimate a state of charge of the vehicle battery. Thus, despite Banter’s teaching of a mobile identification transmitter for an access arrangement of a vehicle that emits electromagnetic waves for charging a vehicle-side chargeable energy storage device when the main battery is incapable , he fails to specifically teach emitting electromagnetic waves for charging a vehicle-side chargeable energy storage device based on the identified and estimated state of charge of the vehicle battery by the identification-transmitter-side control device, as the estimation of state of charge of the vehicle battery is generally done from  the vehicle side.

Thompson teaches the identification-transmitter-side control device configured to: at least one of monitor a state of charge of the vehicle battery compare the at least one of identified and estimated state of charge with a predetermined threshold value, and identify an emergency state if the at least one of identified and estimated state of charge falls below the predetermined threshold value (paragraph 0094: “Specifically, FIG. 9(a) indicates the diagnostic status of the vehicle lamps, brake fluid, brake pad wear, coolant level and washer fluid level (all shown as ok in the figure). FIG. 9(a) also shows fuel level status, battery status and oil level status”; paragraph 0115: “In some embodiments, the DTU 22 is arranged to monitor a state of charge of a battery of the vehicle 12 (for example by measuring the battery voltage) and to generate a `low battery` event message if the voltage drops below a prescribed threshold value”), but fails to teach the newly amended limitation of wherein the identification-transmitter-side control device is further configured to activate the identification-transmitter-side transmitting device to emit electromagnetic waves for charging a vehicle-side chargeable energy storage device if the identification-transmitter-side transmitting device identified the emergency state. Furthermore, Thompson fails to specifically teach the identification-transmitter-side control device configured to: at least one of identify and estimate a state of charge of the vehicle battery, as the estimation of state of charge of the vehicle battery is done from the vehicle-side, as discussed above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668